                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

RHONDA UNDERWOOD,                             )
                                              )
       Plaintiff,                             )      Jury Demanded
                                              )
v.                                            )      Civil Action No. ______________
                                              )
CORECIVIC OF TENNESSEE, LLC,                  )
                                              )
       Defendant.                             )


                                          COMPLAINT

       Comes Plaintiff Rhonda Underwood, through her counsel, and sues her former employer

Defendant CoreCivic of Tennessee, LLC (referenced herein as “CoreCivic”) for unlawful

employment actions pursuant to Title VII of the Civil Rights Act of 1964 as amended (“Title VII”),

42 U.S.C. § 2000e, et seq.; and the Tennessee Human Rights Act (“THRA”), Tenn. Code Ann.

§ 4-21-101, et seq. Plaintiff would show the Court as follows:

                                       I. JURISDICTION

       1.      This Court has subject matter jurisdiction over Plaintiff’s claims pursuant to 42

U.S.C. § 2000e-5(f), 28 U.S.C. § 1331, and 28 U.S.C. § 1367.

       2.      The actions giving rise to this Complaint occurred in Hamilton County, Tennessee,

and venue is proper in this district pursuant to 28 U.S.C. § 1391.

                               II. NATURE OF PROCEEDING

       3.      This is a proceeding for back pay; emotional damages; reinstatement or front pay

in lieu of reinstatement; the value of all employee benefits; pre-judgment interest; attorney fees

and costs; punitive damages; and for such additional damages as may be necessary to effectuate

the purposes of Title VII and the THRA.




Case 1:19-cv-00006-JRG-SKL Document 1 Filed 01/09/19 Page 1 of 9 PageID #: 1
                                      III. THE PARTIES

       4.      At all relevant times at issue in this lawsuit, Plaintiff was a resident of Bradley

County, Tennessee, and was employed by CoreCivic in Hamilton County, Tennessee.

       5.      CoreCivic is a Tennessee limited liability company with its principal place of

business in Davidson County, Tennessee. CoreCivic is an “employer” within the meaning of, and

is subject to, the provisions of Title VII, namely 42 U.S.C. § 2000e(b); and the THRA, namely

Tenn. Code Ann. § 4-21-102(5).

                          IV. FACTUAL BASES OF PLAINTIFF’S CLAIMS

       6.      Plaintiff is female.

       7.      Plaintiff was employed by CoreCivic as a Correctional Officer at the Silverdale

Detention Facility (“Silverdale”) in Hamilton County, Tennessee, from April 23, 2018, until her

forced resignation on or about September 6, 2018.

       8.      As a Correctional Officer at Silverdale, almost all of Plaintiff’s work assignments

were in all-male prisoner housing units. Each housing unit was made up of two or more pods.

Each pod consisted of approximately 60 male inmates.

       9.      Normally, only one Correctional Officer was assigned to each pod. Thus, Plaintiff

was the sole female among approximately 60 male inmates.

       10.     As a Correctional Officer, Plaintiff’s only tools for protection were pepper spray, a

set of handcuffs, and a hand radio.

       11.     According to policy at Silverdale, if a Correctional Officer calls “Code Red” over

the radio, a response team is supposed to promptly come to the officer’s aid. “Code Red” means

an officer is in danger from an inmate. No “Code Red” call should ever be ignored.




                                                 2

Case 1:19-cv-00006-JRG-SKL Document 1 Filed 01/09/19 Page 2 of 9 PageID #: 2
       12.     According to policy at Silverdale, a Correctional Officer shall complete a

Disciplinary Report (“DR”) when an inmate commits a major offense. Among CoreCivic’s list of

inmate major offenses were explicit sexual talk, exposing genitalia, and inappropriate sexual

touching. Punishment for major offenses normally resulted in the inmate being removed from the

general population and being placed in the “segregation” unit. The length of time that an inmate

spends in segregation is decided by a committee comprised of members of management. The

maximum period for inmate segregation is three months.

       13.     During her employment with CoreCivic, Plaintiff was subjected to unwelcomed,

severe, and pervasive sexual harassment and assault from the male inmates. Despite Plaintiff’s

repeated complaints and requests for assistance, management ignored her complaints, failed to

take prompt remedial action toward the harassing inmates, and failed to provide a safe workplace

free from severe sexual harassment and sexual assault by the male inmates.

       14.     For example, in early June 2018, several male inmates began aggressively and

graphicly talking about how they wanted to have sex with Plaintiff. Two of the inmates grabbed

Plaintiff on the buttocks and refused to back away despite her repeated commands. Plaintiff, who

was the sole Corrections Officer in the unit, called “Code Red” on the radio, but no one responded.

Eventually, some of the other inmates were able to diffuse the sexually aggressive inmates.

Plaintiff wrote DRs on the two inmates who sexually assaulted her and submitted the DRs to

Captain Coulter. The two inmates received three weeks in segregation.

       15.     On another occasion in June 2018, several male inmates repeatedly were making

explicit sexual remarks toward Plaintiff. They were discussing how they wanted to have sex with

Plaintiff in very graphic and violent ways. The inmates refused Plaintiff’s instructions to go into

their cells and were becoming unruly. Plaintiff, who was the sole Corrections Officer in the pod,



                                                3

Case 1:19-cv-00006-JRG-SKL Document 1 Filed 01/09/19 Page 3 of 9 PageID #: 3
repeatedly called individual Corrections Officers on her radio for assistance. No one responded.

Finally, Plaintiff called “Code Red.” Captain Coulter eventually responded. While Captain

Coulter was present, the inmates’ sexually explicit talk continued. Plaintiff asked Captain Coulter

what could be done about the sexual harassment. Captain Coulter responded, “Grow a tougher

skin. I can’t sit in here and hold your hand.”

       16.     In early August 2018, several male inmates became very graphic and violent as

they spewed sexually explicit language toward Plaintiff. They began to expose their genitalia.

One particular inmate nicknamed “Primo” was particularly aggressive toward Plaintiff. Primo told

Plaintiff, “I’m going to put my dick in your mouth so far that it will come out your ass.” He was

very close to Plaintiff when he made that comment. Primo is over six feet tall, while Plaintiff is

approximately five feet tall.

       17.     After Primo made the sexually violent comment, several other inmates began

agitating him to demonstrate what he had just described. Plaintiff, who was again the sole

Corrections Officer in the pod, tried to leave the pod, but she could not because she did not have a

key to the locked door. Plaintiff desperately called on the radio for central control to unlock the

door, but no one responded. After repeated calls, central control finally unlocked the door and

Plaintiff was able to escape.

       18.     Plaintiff found Counselor Martin in another section of the housing unit, and while

crying, explained to Counselor Martin what had happened. In Plaintiff’s presence, Counselor

Martin called Captain Coulter on the radio and asked if a DR could be written on Primo. Captain

Coulter refused because it was almost time for her shift to end. Later that day, Plaintiff wrote a

DR on Primo and submitted it to Counselor Martin. Nothing ever happened to Primo.




                                                 4

Case 1:19-cv-00006-JRG-SKL Document 1 Filed 01/09/19 Page 4 of 9 PageID #: 4
       19.     On September 1, 2018, Plaintiff was again alone to supervise an all-male pod. The

male inmates had been exposing their genitalia for most of the shift. Frustrated, Plaintiff called

Captain Rankin on the radio for assistance. When Captain Rankin arrived, she told Plaintiff to just

ignore the inmates’ sexual behavior.

       20.     After Captain Rankin left, an inmate named “Holland” grabbed Plaintiff and pulled

her into his private cell. Plaintiff tried to break free, but physically could not. He began kissing

Plaintiff, putting his hands on her breasts, and down her pants. He told Plaintiff that the cameras

did not reach this part of his cell. Plaintiff initially broke free of his grasp, but he pulled her back

into his cell. After a struggle, Plaintiff somehow managed to escape.

       21.     Plaintiff called Code Red on the radio. No one responded. Eventually, as a last

resort, Plaintiff left the pod using the emergency key (because this pod was not managed from the

central control room due to unmaintained or broken wiring) and found Counselor Moody. Plaintiff

wrote a DR on Holland and submitted it to Captain Coulter.

       22.     On September 4, 2018, inmate Holland cornered Plaintiff and demanded to know

if she had accused him of attempted rape. Later that day, several inmates warned Plaintiff to stay

away from inmate Holland for her own safety.

       23.     That same day, Captain Dove asked Plaintiff to write a complaint report (Form 51-

C) on Captain Rankin for dereliction of duty regarding Plaintiff’s sexual assault by inmate Holland.

Plaintiff was also asked to write up another DR on inmate Holland because the original DR had

been lost. Plaintiff wrote the Form 51-C on Captain Rankin, but did not re-write the DR on inmate

Holland because Plaintiff was too scared.

       24.     By August 2018, Plaintiff had realized that management tolerated sexual

harassment from the male inmates. Plaintiff also realized that Silverdale was a dangerous



                                                   5

Case 1:19-cv-00006-JRG-SKL Document 1 Filed 01/09/19 Page 5 of 9 PageID #: 5
environment because management did not provide support or assistance when requested, in

violation of CoreCivic’s policies and procedures.

       25.     Plaintiff had repeatedly complained to her direct supervisors about the lack of

support and assistance. Plaintiff also complained to Denise Myers, who was the on-site Human

Resources officer. When Plaintiff complained to HR about the inmate sexual harassment, Ms.

Myers merely laughed and said, “Boys will be boys.”

       26.     Scared for her own safety and frustrated with management’s lack of cooperation,

Plaintiff submitted a two-week notice in late August 2018. During the two-week notice period,

members of management urged Plaintiff to continue her employment. Plaintiff gave their

suggestions serious consideration until the September 1st sexual assault. The September 1st sexual

assault by inmate Holland and lack of remedial response further demonstrated to Plaintiff that her

personal safety was in danger by continuing to work at Silverdale.

       27.     By early September, Plaintiff reasonably felt compelled to resign. Nothing had

been done concerning inmate Holland. The DR that she wrote on him was “lost” by management.

Her repeated requests for backup to save her from being raped were ignored, and nobody

responded in a meaningful way to her complaints other than to say “boys will be boys” or to “grow

a tougher skin.” Plaintiff could not return to work and put her personal safety at risk

again. Although she conveyed her complaints to management, there was no meaningful response,

and Plaintiff was constructively discharged.

       28.     Plaintiff’s last day of work at Silverdale was September 4, 2018. Plaintiff called in

sick on September 5 and then informed her supervisor on September 6 that she would not be

returning to work because she was scared.




                                                 6

Case 1:19-cv-00006-JRG-SKL Document 1 Filed 01/09/19 Page 6 of 9 PageID #: 6
          29.    Since September 2018, Plaintiff has had recurring nightmares of the sexual

harassment and assault that she experienced while employed by CoreCivic.

          30.    Plaintiff has been diagnosed with PTSD as a result of the sexual harassment and

assault that she experienced while employed by CoreCivic.

                            V. ADMINISTRATIVE EXHAUSTION

          31.    On October 16, 2018, Plaintiff filed a Charge of Discrimination with the EEOC,

which was assigned Charge Number 494-2019-00123. On November 30, 2018, the EEOC issued

Plaintiff a Notice of Right to Sue. Plaintiff brings this action within 90 days of the Notice of Right

to Sue.

                                   VI. PLAINTIFF’S CLAIMS

          Count I: Sexually Hostile Work Environment

          32.    Plaintiff experienced a hostile work environment on the basis of her sex caused by

male inmates in violation of 42 U.S.C. § 2000e-2(a)(1) and Tenn. Code Ann. § 4-21-401(a)(1).

          33.    The male inmates’ unwelcomed sexually harassing behavior directed towards

Plaintiff was sufficiently severe or pervasive to alter the work conditions of Plaintiff’s employment

and created an abusive working environment where working conditions were so intolerable that a

reasonable person would have felt compelled to resign.

          34.    CoreCivic is liable for the sexually hostile work environment experienced by

Plaintiff because CoreCivic, while repeatedly having been made aware of the sexual harassment,

failed to take appropriate steps to remedy or prevent illegal inmate behavior toward Plaintiff.

          Count II: Constructive Discharge – Sexual Harassment

          35.    As a result of the sexually hostile work environment, and CoreCivic’s refusal to

take prompt remedial action, but rather ignore Plaintiff’s repeated requests for assistance, Plaintiff



                                                  7

Case 1:19-cv-00006-JRG-SKL Document 1 Filed 01/09/19 Page 7 of 9 PageID #: 7
suffered a constructive discharge inasmuch as CoreCivic’s tolerance of the hostile work

environment was so severe that a reasonable person in Plaintiff’s place would feel compelled to

resign.

          36.    The male inmates’ harassing behavior directed towards Plaintiff was sufficiently

severe or pervasive to alter the work conditions of Plaintiff’s employment and created an abusive

working environment where working conditions were so intolerable that a reasonable person

would have felt compelled to resign. Plaintiff’s constructive discharge was a reasonably

foreseeable response to Defendant’s refusal to take prompt remedial action to prevent the

continued harassment. Defendant deliberately created Plaintiff’s intolerable working conditions

by choosing to ignore Plaintiff’s numerous complaints to her supervisors of the inmates’ frequent

harassment.

          37.    Plaintiff’s constructive discharge violated 42 U.S.C. § 2000e-2(a)(1) and Tenn.

Code Ann. § 4-21-401(a)(1).

                                           VII. DAMAGES

          38.    As a result of Defendant’s wrongful actions, Plaintiff has suffered both financially and

emotionally.     In particular, Plaintiff lost and will continue to lose salary, opportunities and

advancement, and various employee benefits, which she would have earned had she been allowed to

continue in her employment with Defendant. In addition, Plaintiff has suffered great mental anguish

and emotional distress, which she experienced because of Defendant’s wrongful actions.

                                   VIII. PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully prays as follows:

          a.     That the Court issue and serve process on Defendant and require Defendant to

                 answer within the time prescribed by law;



                                                    8

Case 1:19-cv-00006-JRG-SKL Document 1 Filed 01/09/19 Page 8 of 9 PageID #: 8
     b.    That Plaintiff be awarded back pay and all lost benefits of employment;

     c.    That Plaintiff be awarded damages for emotional distress, grief, and anguish;

     d.    That the Court issue an injunction requiring Defendants to re-employ Plaintiff at an

           equivalent job with all employment rights and benefits to which she would have

           been entitled but for her discharge, and without harassment or illegal condition

           imposed on her job; or, in the alternative, front pay and benefits in lieu of

           reinstatement;

     e.    That Plaintiff be awarded punitive damages;

     f.    That Plaintiff be awarded pre-judgment interest;

     g.    That Plaintiff be awarded attorney fees and costs, and such other and further relief

           as the Court deems proper; and

     h.    That a jury try all claims and issues triable by a jury.

                                          BURNETTE, DOBSON & PINCHAK

                                          By:     s/ Doug S. Hamill
                                                  Doug S. Hamill, BPR No. 22825
                                                  Donna J. Mikel, BPR No. 20777
                                                  Attorneys for Plaintiff
                                                  711 Cherry Street
                                                  Chattanooga, Tennessee 37402
                                                  (423) 266-2121
                                                  dhamill@bdplawfirm.com
                                                  dmikel@bdplawfirm.com




                                              9

Case 1:19-cv-00006-JRG-SKL Document 1 Filed 01/09/19 Page 9 of 9 PageID #: 9
